UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 23, 2012 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 1 FLOWERFIELD, Suite 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.Other Events. On March 23, 2012, the State of New York (the “State”) filed with the Court of Appeals of the State of New York a Notice of Motion and Memorandum of Law in Support of Motion for Leave to Appeal the decision and order of the Appellate Division of the Supreme Court, Second Department decided on November 22, 2011, which affirmed the judgment of the Court of Claims entered in favor of Gyrodyne Company of America, Inc. (the “Company”) for $125 million plus statutory interest of nine percent from the date of the taking of November 2, 2005 through the date of payment and for an additional allowance of $1,474,940.67 for actual and necessary costs, disbursements and expenses, including attorneys’ fees and expenses, resulting from the condemnation of 245.5 acres of the Company’s Flowerfield property. A copy of the State’s motion is attached hereto as Exhibit 99.1 Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Exhibit Appellant’s Notice of Motion and Memorandum of Law in Support of Motion for Leave to Appeal filed by the State of New York SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By: /s/Stephen V. Maroney Stephen V. Maroney President and Chief Executive Officer Date:March 27, 2012
